Title: From Thomas Jefferson to Albert Gallatin, 31 March 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin.
                     Mar. 31. 08.
                  
                  If, on considering the doubts I shall suggest, you shall still think your draught of a supplementary embargo law sufficient, in it’s present form, I shall be satisfied it is so, for I have but one hour in the morning in which I am capable of thinking and that is too much crowded with business to give me time to think.
                  1. is not the 1st paragraph against the constitution which says no preference shall be given to the ports of one state over those of another? you might put down those ports as ports of entry if that could be made to do.
                  2. could not your 2d. paragraph be made to answer by making it say that no clearance shall be furnished to any vessel laden with provisions or lumber to go from one port to another of the US without special permission &c. in that case we might lay down rules for the necessary removal of provisions & lumber inland, which should give no trouble to the citizen, but refuse licenses for all coasting transportation of those articles but on such applications from a governor as may ensure us against any exportation but for the consumption of his state. Portsmouth, Boston, Charleston & Savanna are the only ports which cannot be supplied inland.   I should like to prohibit collections also made evidently for clandestine importation.
                  3. I would rather strike out the words “in conformity with treaty” in order to avoid any express recognition at this day of that article of the British treaty. it has been so flagrantly abused to excite the Indians to war against us, that I should have no hesitation in declaring it null as soon as we see means of supplying the Indians ourselves. I should have no objections to extend the exception to the Indian furs purchased by our traders & sent into Canada.   Affectte. salutns
               